UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-2176



STEVE    WINTER;    PRERAPTURE         SOLUTIONS,
INCORPORATED, d/b/a Sellcom,

                                             Plaintiffs - Appellants,

             versus


MARK BASSETT; PETER WILLIAM SACHS; MICHAEL
SCHIDELL;   STEVE  ADAMS; WILLIAM     COUSERT;
CAMILLE KLEIN; DAVE RATCLIFFE; DONNIE R.
HAYES; WILLIAM ARTHUR MILLER, JR.; JERRY MOON;
CARL MCCASKEY; MARK GWYNN; BRIAN BOGGS; ANDY
ENGLE; GOSPEL FILMS, INCORPORATED, d/b/a
Gospelcom.net; VERIZON SOUTH, INCORPORATED;
STEVE BUEHLER; AT&T; PSINET, INCORPORATED; KC
DATA CORPORATION, d/b/a Slurp Net; YAHOO!
INCORPORATED,

                                              Defendants - Appellees,

             and


TIME WARNER TELECOM HOLDINGS, INCORPORATED,
d/b/a RR.com,

                                                              Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-02-382-1)


Submitted:    November 14, 2005           Decided:     December 12, 2005
Before WILKINS, Chief Judge, and DUNCAN, Circuit Judge.1


Affirmed by unpublished per curiam opinion.


Thomas H. Stark, STARK LAW GROUP, P.L.L.C., Chapel Hill, North
Carolina, for Appellants.     Joy Rhyne Webb, BROWNE, FLEBOTTE,
WILSON, HORN & WEBB, P.L.L.C., Durham, North Carolina, for
Appellees Steve Adams, Mark Bassett, Steve Buehler, Andy Engle,
Dave Ratcliffe; J. Donald Cowan, Jr., SMITH MOORE, L.L.P.,
Greensboro, North Carolina, Laura M. Loyek, SMITH MOORE, L.L.P.,
Raleigh, North Carolina, for Appellee Gospel Films, Incorporated,
dba Gospelcom.net; Neil A. Riemann, TAYLOR, PENRY, RASH & RIEMANN,
P.L.L.C., Raleigh, North Carolina, Kathryn L. Comerford Todd,
Andrew G. McBride, WILEY, REIN & FIELDING, L.L.P., Washington,
D.C., for Appellee Verizon South, Incorporated; L. D. Simmons, II,
Richard H. Conner, III, HELMS, MULLISS & WICKER, P.L.L.C.,
Charlotte, North Carolina, for Appellee AT&T; Philip Rogers Stein,
ALSTON & BIRD, L.L.P., Atlanta, Georgia, Mark Timothy Calloway,
Benjamin Freedman Sidbury, ALSTON & BIRD, L.L.P., Charlotte, North
Carolina, for Appellee Yahoo! Incorporated.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     1
      The decision is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).


                                2
PER CURIAM:

     Plaintiff-Appellant        Steve   Winter     brought   suit   in   North

Carolina state court against more than twenty defendants, including

individuals   and    internet    service    providers   (“ISPs”),    alleging

various   injuries    based     on   defendants’    internet   activities.

     The defendants removed the case to the District Court for the

Middle District of North Carolina, based on the presence of a

federal question.      The district court denied Winter’s motion to

remand the entire case to state court, dismissed certain defendants

for lack of personal jurisdiction, and held that certain other

defendants were immune from suit under 47 U.S.C. § 230.2

     As a result of the district court’s procedural rulings, no

questions of federal law remained in the case. The district court

therefore remanded the remaining issues to state court.

     Winter timely appeals the district court’s decisions declining

to remand the entire case to state court, dismissing certain

defendants for lack of personal jurisdiction, and holding that

certain other defendants were immune from suit pursuant to 47

U.S.C. § 230.




     2
      Winter attempts to hold the ISP defendants liable for
allegedly hosting materials on the internet that Winter claims
caused him harm.   As the district court held, 47 U.S.C. § 230
expressly grants immunity to the ISP defendants for these alleged
actions. See Zeran v. America Online, Inc., 129 F.3d 327, 330 (4th
Cir. 1997).

                                        3
     After reviewing the briefs and record in this case, we find no

reversible error.   Therefore, we affirm on the basis of the well-

reasoned opinions of the district court.   See Winter v. Bassett,

No. 1:02cv00382 (M.D.N.C. August 19, 2003); Winter v. Bassett, No.

1:02cv00382 (M.D.N.C. August 22, 2003).

                                                          AFFIRMED




                                 4